[Cite as State ex rel. Mitchell v. Pittman, 2022-Ohio-4466.]



                  IN THE COURT OF APPEALS OF OHIO
                             ELEVENTH APPELLATE DISTRICT
                                  PORTAGE COUNTY

STATE OF OHIO ex rel.                                    CASE NO. 2022-P-0044
JAMES E. MITCHELL,

                  Relator,                               Original Action for Writ of Mandamus

         - vs -

PORTAGE COUNTY COURT
OF COMMON PLEAS
JUDGE LAURIE J. PITTMAN,

                  Respondent.


                                            PER CURIAM
                                             OPINION

                                     Decided: December 12, 2022
                                    Judgment: Complaint dismissed


James E. Mitchell, pro se, PID: A293-032, Marion Correctional Institution, 940 Marion-
Williamsport Road, P.O. Box 57, Marion, OH 43301 (Relator).

Victor V. Vigluicci, Portage County Prosecutor, and Theresa M. Scahill, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Respondent).


PER CURIAM.

        {¶1}      This matter is before the court on the pro se complaint for a writ of

mandamus filed by relator, James E. Mitchell (“Mr. Mitchell”), against respondent, Portage

County Court of Common Pleas Judge Laurie J. Pittman (“Judge Pittman”); Judge

Pittman’s Civ.R. 12(B)(6) motion to dismiss; and Mr. Mitchell’s memorandum in

opposition.
        {¶2}      Because Mr. Mitchell had an adequate remedy in the ordinary course of the

law, we grant Judge Pittman’s motion and dismiss Mr. Mitchell’s complaint.

                             Substantive and Procedural History

        {¶3}      In 1993, a Portage County grand jury indicted Mr. Mitchell on one count of

rape under R.C. 2907.02(A)(2) and (B) and one count of aggravated burglary under R.C.

2911.11(A)(1) and (B).         Mr. Mitchell subsequently pleaded guilty to “burglary, an

aggravated felony of the second degree” under R.C. 2911.12(A)(1) and gross sexual

imposition under R.C. 2907.05(A)(4), a felony of the third degree. In the journal entry

memorializing the guilty pleas, however, the trial court stated that Mr. Mitchell had

pleaded guilty to burglary under R.C. 2911.12(A)(1)(C) and gross sexual imposition under

R.C. 2907.05(A)(1).

        {¶4}      In 1994, Mr. Mitchell filed a presentence motion to withdraw his guilty pleas.

The trial court denied the motion and sentenced Mr. Mitchell to three to 15 years in prison

for burglary under R.C. 2911.12(A)(1), “as amended” in the indictment, and two years in

prison for gross sexual imposition under R.C. 2907.05(A)(4), “as amended” in the

indictment.       The sentences were ordered to be served concurrently.            Mr. Mitchell

appealed the trial court’s denial of his motion, and this court affirmed. See State v.

Mitchell, 11th Dist. Portage No. 94-P-0070, 1995 WL 411830, *3 (June 23, 1995)

(“Mitchell I”).

        {¶5}      In 2018, Mr. Mitchell filed a motion for leave of court to dismiss his

indictment. Mr. Mitchell alleged, inter alia, that his speedy trial rights were violated

because the trial court never adjudicated the charges for rape and aggravated burglary.

The trial court denied the motion, and Mr. Mitchell appealed. In State v. Mitchell, 11th

                                                 2

Case No. 2022-P-0044
Dist. Portage No. 2018-P-0047, 2019-Ohio-844 (“Mitchell II”), we explained, in relevant

part, that when Mr. Mitchell pleaded guilty to lesser offenses in 1994, he was “‘terminating

the incident and could not be called on to account further on any charges regarding this

incident.’” Id. at ¶ 21, quoting State v. Carpenter, 68 Ohio St.3d 59, 62, 623 N.E.2d 66

(1993). Thus, we determined there are no charges pending against him. Id. The

Supreme Court of Ohio declined to review our decision. See State v. Mitchell, 156 Ohio

St.3d 1445, 2019-Ohio-2498, 125 N.E.3d 926 (“Mitchell III”).

       {¶6}   In 2019, Mr. Mitchell filed several postconviction motions, including a

“motion to correct journal entry,” a “motion for re-sentencing pursuant to Crim.R. 43(A),”

a “motion for final appealable order pursuant to Crim.R. 32(C) and R.C. 2505.02,” and a

“motion for corrected sentencing entry.” Mr. Mitchell argued, in relevant part, that the

sentencing entry was a not a final appealable order because the trial court did not resolve

the charges of rape and aggravated burglary. The trial court denied the motions, and Mr.

Mitchell appealed.

       {¶7}   In State v. Mitchell, 11th Dist. Portage No. 2019-P-0105, 2020-Ohio-3417,

¶ 54-76 (“Mitchell IV”), we determined, in relevant part, that the trial court lacked

jurisdiction to consider Mr. Mitchell’s request for a final appealable order. Id. at ¶ 60, ¶

67. We stated that even if the trial court had jurisdiction, Mr. Mitchell’s request was barred

by the doctrines of res judicata and the law of the case. See id. at ¶ 68-73. We noted

that Mr. Mitchell had previously made this argument in the context of his speedy trial

rights, and we reiterated that there are no charges pending against him. Id. at ¶ 74.

       {¶8}   We reversed the trial court’s judgments to the extent Mr. Mitchell sought the

correction of clerical mistakes. Id. at ¶ 89. We remanded to the trial court with instructions

                                              3

Case No. 2022-P-0044
to (1) issue a nunc pro tunc entry memorializing Mr. Mitchell’s guilty pleas that “deletes

the reference to ‘the amended Indictment’” and “replaces the citation to ‘R.C.

2907.05(A)(1)’ with ‘R.C. 2907.05(A)(4)’” and (2) issue a nunc pro tunc sentencing entry

stating that Mr. Mitchell was convicted of gross sexual imposition in violation of R.C.

2907.05(A)(4) and burglary in violation of R.C. 2911.12(A)(1) and that “deletes the

phrases” referring to an “amended” indictment. Id. at ¶ 90-91. We emphasized that the

nunc pro tunc entries would not constitute new final orders from which Mr. Mitchell could

appeal. Id. at ¶ 92.

       {¶9}    The Supreme Court of Ohio declined to review our decision. See State v.

Mitchell, 160 Ohio St.3d 1495, 2020-Ohio-5634, 159 N.E.3d 274 (“Mitchell V”). The court

also denied Mr. Mitchell’s motion for leave to file a delayed appeal of our decision in

Mitchell I. See State v. Mitchell, 160 Ohio St.3d 1494, 2020-Ohio-5634, 159 N.E.3d 280

(“Mitchell VI”).

       {¶10} On August 19, 2022, Mr. Mitchell filed a complaint in this court seeking a

writ of mandamus to compel Judge Pittman to dispose of the charges of rape and

aggravated burglary and to provide a final appealable order that complies with Crim.R.

32(C). Judge Pittman filed a motion to dismiss Mr. Mitchell’s complaint pursuant Civ.R.

12(B)(6) for failure to state a valid claim for relief. Mr. Mitchell filed a brief in opposition

to Judge Pittman’s motion.

                                    Standard of Review

       {¶11} “To be entitled to a writ of mandamus, a party must establish, by clear and

convincing evidence, (1) a clear legal right to the requested relief, (2) a clear legal duty

on the part of the respondent to provide it, and (3) the lack of an adequate remedy in the

                                               4

Case No. 2022-P-0044
ordinary course of the law.” State ex rel. Sands v. Culotta, 165 Ohio St.3d 172, 2021-

Ohio-1137, 176 N.E.3d 735, ¶ 11. “For a court to dismiss a mandamus complaint

pursuant to Civ.R. 12(B)(6) for failure to state a claim upon which relief can be granted, it

must appear beyond doubt from the complaint that the relator can prove no set of facts

warranting relief, after all factual allegations of the complaint are presumed true, and all

reasonable inferences are made in the relator’s favor.” Id.

                                    Law and Analysis

       {¶12} The Supreme Court of Ohio has explained that “‘[t]he availability of an

appeal is an adequate remedy sufficient to preclude a writ.’” State ex rel. Peoples v.

Johnson, 152 Ohio St.3d 418, 2017-Ohio-9140, 97 N.E.3d 426, ¶ 11, quoting State ex

rel. Luoma v. Russo, 141 Ohio St.3d 53, 2014-Ohio-4532, 21 N.E.3d 305, ¶ 8. Moreover,

“‘extraordinary writs may not be used as a substitute for an otherwise barred second

appeal or to gain successive appellate reviews of the same issue.’” Id., quoting State ex

rel. LTV Steel Co. v. Gwin, 64 Ohio St.3d 245, 249, 594 N.E.2d 616 (1992). “And the fact

that a prior appeal was unsuccessful or even wrongly decided does not mean that it was

not an adequate remedy.” (Emphasis sic.) Id.

       {¶13} Here, Mr. Mitchell exercised an adequate remedy in the ordinary course of

the law by appealing the trial court’s denial of his presentence motion to withdraw his

guilty pleas. He exercised additional adequate remedies by appealing the trial court’s

denial of his postconviction motions. The Supreme Court of Ohio declined to review our

decisions. Thus, Mr. Mitchell is not entitled to extraordinary relief in mandamus. See

Peoples at ¶ 12.



                                             5

Case No. 2022-P-0044
       {¶14} In addition, Mr. Mitchell’s complaint demonstrates that he has previously

and unsuccessfully raised his current argument. Thus, Mr. Mitchell is foreclosed from

relitigating the same issue in this writ action. See Peoples at ¶ 14; State ex rel. Woods

v. Dinkelacker, 152 Ohio St.3d 142, 2017-Ohio-9124, 93 N.E.3d 965, ¶ 7 (mandamus

relief barred where the relator acknowledged he unsuccessfully raised the same

argument in a prior motion).

       {¶15} Mr. Mitchell relies on State ex rel. McIntyre v. Summit Cty. Court of Common

Pleas, 144 Ohio St.3d 589, 2015-Ohio-5343, 45 N.E.3d 1003, where the Supreme Court

of Ohio issued a peremptory writ of mandamus directing a trial court to issue a final,

appealable order disposing of all the charges against the relator. Id. at ¶ 11. In that case,

however, a jury was unable to reach a verdict on an amended charge, and none of the

trial court’s subsequent orders addressed it. See id. at ¶ 3-6, ¶ 9-10. Here, we have

expressly stated on two prior occasions that there are no charges pending against Mr.

Mitchell. Mr. Mitchell’s apparent disagreement with our determination does not constitute

a valid basis for mandamus relief.

       {¶16} For the foregoing reasons, Judge Pittman’s motion to dismiss is granted,

and Mr. Mitchell’s complaint is dismissed.



CYNTHIA WESTCOTT RICE, J., MARY JANE TRAPP, J., MATT LYNCH, J., concur.




                                             6

Case No. 2022-P-0044